Case 3:17-cr-00490-SI' Document 59 Filed 02/15/21 Page 1 of1

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT TRANSCRIPT ORDER | COURT USE ONLY
NORTHERN DISTRICT OF CALIFORNIA Please use one form per court reporter. Pe foe e ODUE- DATES so
CAND 435 C/A counsel please use Form CiA24 ee ne
(CAND Rev. 08/2018) Please read instructions on next page. ee eee ee
EBT oy Al iBb 2a. CONTACT PHONE NUMBER \ ni EMAIL ADDRESS
480-382-0287 fo @per-consultants.
Lb. ATTORNEY NAME (if different) 2b. ATTORNEY PHONE NUMBER 3. yn EMAIL ADDRESS
nia nla
4 LING INCLUDE LAW FIRM NAME, IF APPLICABLE 5. CASE NAME 6. CASE NUMBER
PU Box aUEa8 |
Papillion, NE 68046 ‘ :
P United States v. Eidson 3:17-CR-490
8. THIS TRANSCRIPT ORDER IS FOR:
7, COURT REPORTER NAME { FOR FTR, LEAVE BLANK AND CHECK BOX)-+ 0 FTR (3 APPEAL ( CRIMINAL 01 In forma pauperis (NOTE: Court order for transcripts must be attached)
J O An n B ryce CINON-APPEAL (1 CIVIL CJA: Do not use this form: use Form CIA24.

 

 

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript | is requested), formats) & quantity and delivery pe:

 

  
 

  
 
 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

> “SELECT FORMAT(S ) (NOTE: ECF access is included .
a, HEARING(S) (OR PORTIONS OF HEARINGS) with purchase of PDF, text, paper or condensed.) c. DELIVERY TYPE (Choose one per line)
PORTION: “CP CONDENSED | EOE ACCESS, SMOURLY. | REALTIME:
iresuecitdioe ew eannicanne: Wi s MS) Bot
a : “spe oly porlion(ee. wines orlime) i : 8 fae
5/11/11 si SEN Oo 00
oO O oO}
Oo O = Oe
oO O «0
O O..8
1 APACS RRYMAYS: INSTRUCTIONS, QUESTIONS, ETC:
ORDER & CERTIFICATION (14. & 12), Byssrine Below, | certify t all charges (deposit plus additional). 12, DATE
z ; %.

   

141. SIGNATURE

ny

—— 2/2/21

 

 

 

 
    

AVE AS HOW PDE

 

 

 

ae
